Case 1:19-cv-00423-KD-N Document 30 Filed 04/12/21 Page 1 of 4                    PageID #: 273




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION


STATE OF ALABAMA, by and through                )
the Alabama Historical Commission,              )
       Plaintiff,                               )
                                                )
v.                                              )     CIVIL ACTION: 1:19-00423-KD-N
                                                )
THE UNIDENTIFIED SHIPWRECKED                    )           IN ADMIRALTY
Vessel believed to be the Schooner              )           RULE 9(h) FRCP
CLOTILDA, its Apparel, Tackle,                  )
Appurtenances, and Cargo,                       )
       Defendant (in rem).                      )


                                            ORDER

       This matter is before the Court on Plaintiff's motion for summary judgment (Doc. 28).

       The Plaintiff State of Alabama, by and through the Alabama Historical Commission

(AHC), filed an in rem Complaint against the Schooner CLOTILDA. The CLOTILDA was used

to illegally transport enslaved persons into the United States in 1860. Following archeological

investigation, the AHC believes the wreck of the Schooner CLOTILDA has been located. AHC

filed this lawsuit in order to establish that the State of Alabama (through the AHC), has ownership

over the wreck or remains of the Schooner CLOTILDA, and to establish all rights attendant

thereto. AHC filed a Motion for Summary Judgment and Incorporated Memorandum of Law.

(Doc. 28). Having considered the arguments and grounds set forth in the Motion, the Court finds

it is well taken and due to be GRANTED.




                                                1
Case 1:19-cv-00423-KD-N Document 30 Filed 04/12/21 Page 2 of 4                     PageID #: 274




         Accordingly, the Court finds and concludes, as follows:

         The Plaintiff’s first cause of action asserts a “Statutory Ownership Claim” based on the

Abandoned Shipwreck Act, 43 U.S.C. §§ 2101, et seq. Pursuant to the Abandoned Shipwreck Act,

the United States holds title to any abandoned shipwreck that it, inter alia, embedded in the

submerged lands of a State. 43 U.S.C. § 2105 (a)(1). The title held by the United States to any

abandoned shipwreck pursuant to the Act is transferred to the State in or on whose submerged

lands the res is located. Id. at § 2105 (c).

         Thus, the inquiry under the ASA is twofold: Whether a shipwreck is “abandoned,” and if

the wreck is “embedded” within State lands. See generally Fathom Exploration, L.L.C. v.

Unidentified Shipwrecked Vessel or Vessels, 857 F. Supp. 2d 1269, 1279–1280 (S.D. Ala. 2012).

With respect to abandonment of the shipwreck believed to be the Schooner CLOTILDA, the

factual evidence submitted by AHC demonstrates that the res was abandoned by owners. First, this

passage of time will support such a finding. In the 260 years since the illegal voyage was completed

and the vessel burned by its captain, no one came forward to assert any claims of ownership. Next,

and as referenced above, the captain of the vessel scuttled and burned the ship upon discharge of

the enslaved persons in 1860. Taking steps to hide one’s criminal activity suggests an abandonment

of the object at issue. Finally, AHC published notice of this action pursuant to local rule. No one

came forward to claim ownership or other interest in the res. With respect to historic shipwrecks,

the Court can infer abandonment in the event no owner comes forward to prosecute a claim. See

Columbus-America Discovery Group v. Atlantic Mut. Ins. Co., 974 F.2d 450, 461-462 (4th Cir.

1992).




                                                 2
Case 1:19-cv-00423-KD-N Document 30 Filed 04/12/21 Page 3 of 4                         PageID #: 275




       Evidence with respect to location of the vessel demonstrates it is embedded in the

submerged lands of the State of Alabama. The Affidavit of the Assistant State Archeologist (Eric

Sipes) was submitted with the Motion. Mr. Sipes’ Affidavit, along with the “Report” prepared by

the archeological team working on this project (found at AHC.Alabama.Gov/Clotilda), confirm

that the res is located in the underwater lands and/or riverbed of the Mobile River, at a point below

the mean high watermark. Taken together, the factual support warrants a conclusion that the wreck

is embedded within State lands.

       Having concluded that the res is both abandoned and embedded in State lands, it is

appropriate that title be vested to the United States and simultaneously transferred to the State. 43

U.S.C. § 2105(c).

       Count Two states a claim requesting the Court establish, “Rights Attendant to Ownership

and Injunctive Claim.” Alabama has enacted a statute entitled, “Alabama Underwater Cultural

Resources Act.” Ala. Code §§ 41-9-290, et seq. The AHC is charged with the task of developing

and implementing a management plan for underwater cultural resources. Ala. Code § 41-9-293(a).

This work is to be done in coordination with the Alabama Department of Conservation and Natural

Resources. Id. The CLOTILDA clearly falls within the statutory definition of a “cultural resource:

       All abandoned shipwrecks or remains of those ships and all underwater
       archaeological treasures, artifacts, treasure troves, or other cultural articles and
       materials, whether or not associated with any shipwreck, that are contained in or on
       submerged lands belonging to the State of Alabama and the sea within the
       jurisdiction of the state, and that have remained unclaimed for more than 50 years,
       excluding therefrom sunken logs, cants, and timber resources of any other type not
       associated as part of a shipping vessel, and are eligible for, or listed in, the National
       Register of Historic Places or the Alabama Register of Landmarks and Heritage.

Ala. Code § 41-9-291(3).



                                                  3
Case 1:19-cv-00423-KD-N Document 30 Filed 04/12/21 Page 4 of 4                   PageID #: 276




       The Court agrees with the position advanced by the AHC: i.e., the AHC is charged with

the statutory obligation to development and implement a management plan for underwater cultural

resources, such as the CLOTILDA. This will include permitting exploration and excavation (as

appropriate) of the Shipwreck Schooner CLOTILDA, as well as taking all necessary steps to

preserve, document and protect the res.

       WHEREFORE, having made the foregoing findings and conclusions, and considering the

evidence presented to the Court, it is ORDERED, ADJUDGED, AND DECREED as follows:

       The Shipwreck believed to be the Schooner CLOTILDA has been abandoned, and is

embedded in the submerged lands belonging to the State of Alabama; and

       Under the Abandoned Shipwreck Act, title to the res belongs to the United States but is

transferred – by statute – to the State of Alabama, 43 U.S.C. § 2105 (c); and,

       The Plaintiff Alabama Historical Commission is the proper state agency to undertake

appropriate actions attendant to the rights of ownership of the Shipwreck believed to be the

Schooner CLOTILDA; and

       Pursuant to the Alabama Underwater Cultural Resources Act, Ala. Code §§ 41-9-290, et

seq., the AHC should take all necessary and appropriate steps to preserve, document and protect

the Shipwreck believed to be the Schooner CLOTILDA.

       DONE and ORDERED this the 12th day of April 2021.

                                             /s/Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                4
